Citation Nr: 0205427	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs






WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  

The veteran died in January 1998.  The appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the RO.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in June 1998.  

The case was remanded by the Board to the RO in July 1999 and 
January 2001 for additional development of the record.  




REMAND

The veteran died at the age of 80 in January 1998.  The 
veteran's death certificate indicates that the immediate 
cause of death was pneumonia.  Also noted was chronic 
obstructive pulmonary disease (COPD) as contributing to 
death, but not resulting in the underlying cause.  

The terminal hospital records indicate that the veteran 
underwent surgery for a heart disease a few weeks prior to 
his demise.  

The appellant filed her claim of service connection for the 
cause of the veteran's death in January 1998, shortly after 
his death.  

At the time of the veteran's death, service connection was in 
effect for anxiety, rated as 10 percent disabling, and for 
the residuals of a gun shot wound to the left foot, rated as 
20 percent disabling.  

The appellant originally asserted that the veteran's anxiety 
disorder was much worse and made him so nervous that he shook 
and trembled all of the time.  The appellant further asserted 
that the veteran's pulmonary and heart disorders, which 
ultimately led to his death, were a direct result of the 
service-connected anxiety disorder.  

Then, in a June 1999 statement, the appellant advanced for 
the first time tobacco addiction as a theory of entitlement 
to service connection for the cause of the veteran's death.  
She noted that, while her husband had smoked a pack of 
cigarettes per day prior to his military service, his tobacco 
consumption doubled to two packs per day during World War II.  

The appellant also submitted a June 1999 private doctor's 
statement that indicated that it was certain beyond any 
reasonable doubt that the veteran's cigarette use had 
directly contributed to the veteran's COPD and heart 
disabilities and was primarily responsible for his death.  
The doctor opined that it was probable that the veteran's 
involvement in World War II contributed to his untimely 
death.  

In a Supplemental Statement of the Case (SSOC) issued in 
November 2001, the RO determined that the appellant's 
assertions had first presented a separate claim that was 
filed in June 1999, almost one year after the change in a 
change in the law that precluded the grant of service 
connection on the basis of tobacco use during service.  

The Board notes in this regard that, although recently 
enacted legislation does prohibit service connection for a 
disability first manifested after service on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998.  

Here, even though the tobacco aspect of the appellant's claim 
was first mentioned in June 1999, the Board finds that the 
actual claim of service connection for the cause of the 
veteran's death was received in January 1998 and has been 
pending since that time.  

Accordingly, the RO must undertake to readjudicate the 
appellant's claim, if more favorable to her, in light of the 
law as it existed prior to June 9, 1998.  See Perry v. West, 
12 Vet. App. 365, 368-369 (1999).  

In this regard, the Board notes that where, as here, the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Also, regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
readjudicate the appellant's claim of 
service connection for the cause of the 
veteran's death based on both the old and 
new law referable to claims of service 
connection for claimed tobacco addiction 
in light of Karnas.  The RO should 
undertake all indicated development in 
this regard.  The RO also must ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  If any benefit 
sought on appeal remains denied, then the 
appellant and her representative should be 
provided with a SSOC that contains notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




